Citation Nr: 0527475	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  97-15 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment or a special apportionment of 
the veteran's Department of Veterans Affairs compensation 
benefits on behalf of the veteran's minor children.


REPRESENTATION

Appellant represented by:  unrepresented	
Veteran represented by:  Douglas D. Slade, Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1996 special apportionment decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an apportionment on behalf of the veteran's minor 
children, who reside with the appellant.  The Board remanded 
the case in December 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the parties 
when further action is required.


REMAND

Given the particular circumstances of this case, additional 
development is required.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102 (2004).  Each party has 
been provided notices and determinations related to the 
contested claim, and each party has been advised of the 
applicable laws and regulations.  However, it does not appear 
that VA provided the veteran with notice of the February 1997 
statement of the case, of the June 1997 supplemental 
statement of the case, or of the appellant's February 1997 
substantive appeal (VA Form 9).  Arguably, the June 2005 
supplemental statement of the case, which the RO issued to 
all parties, cured any defects in compliance with the 
contested claim procedures.  But since the case is being 
remanded for other reasons, in the interest of thoroughness, 
on remand, the RO should also provide the veteran with notice 
of the following documents that had been issued to the 
appellant:  the February 1997 statement of the case, of the 
June 1997 supplemental statement of the case, or of the 
appellant's February 1997 substantive appeal (VA Form 9). 

VA regulations provide for two types of apportionments.  

The first type is a "general" apportionment, which may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, all or any part of the compensation 
payable on account of any veteran may be apportioned if the 
veteran's child is not in the veteran's custody and the 
veteran is not reasonably discharging his responsibility for 
the child's support.  38 U.S.C.A. § 5307(a); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
or her dependents on the basis of the facts of the individual 
case as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him; but apportionment of less than 20 percent of 
his or her benefits is ordinarily considered insufficient to 
constitute a reasonable basis for any apportionee.  38 C.F.R. 
§ 3.451.  The special apportionment was apparently designed 
to provide for an apportionment in situations where a veteran 
is reasonably discharging his responsibility for the support 
of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934).

More significantly, the case must be remanded for additional 
financial information from both the appellant and the veteran 
in light of the many years that have elapsed since the 
parties last disclosed that information.

According to VA documents, service connection has been in 
effect for post-traumatic stress disorder (PTSD) for the 
veteran at the 100 percent disability level since March 1994.  
This award was in effect  at the time of the February 1996 
state court child support order.  Indeed, the decree 
recognized that the veteran was receiving VA benefits of 
about $2,200 per month from VA at that time.  This child 
support order also noted that the veteran would soon be 
receiving SSA benefits.  

In June 1996, the veteran wrote that his monthly income at 
that time was $2,173.  His monthly expenses (rent, food, 
utilities, clothing, a car, and child support) at the time 
were $1,700.

Computer-generated SSA documents also indicate that the 
veteran was entitled to SSA benefits of almost $1200 per 
month in December 2003.  This is in addition to the income 
that the veteran declared in June 1996.

The appellant, by contrast, reported in July 1996 that her 
monthly income averaged $1,182.50.  Her monthly expenses were 
$1,041; but she expected the monthly expenses to rise to 
$1,268 when she would start receiving child support from the 
veteran.  She also submitted a December 1995 affidavit that 
she had filed in connection with efforts to secure child 
support from the veteran.  That affidavit indicated that her 
total monthly needs and expenses were $2,414.68.  However, 
that figure included items such as tobacco and alcohol; 
laundry, dry cleaning, and cosmetics, entertainment 
(recreation), gifts to family and others, travel/vacation 
expenses, and donations to her church.

Additional SSA documents reflect that the three children 
(C.L.J.; J.R.J.; and C.D.J., III) have each been paid SSA 
benefits that have ranged from $132 per month in June 1999 to 
$199 per month as of December 2003.

Despite several letters from VA, including in September 2004 
(a remailing of a letter sent to the wrong address in 
September 2003), the appellant has not provided any 
additional requested information.

Thus, as this chronology indicates, the financial information 
for both parties is out of date.  Even the February 1996 
state court child support order was crafted in light of 
financial information that was soon superseded by an award of 
SSA benefits to the veteran that appears to have 
substantially altered his financial profile.  On remand, the 
RO should request that both the appellant and the veteran 
submit updated financial information on the appropriate VA 
forms.

In addition, a review of the record raises additional 
concerns.  

In a January 1995 letter, a former friend of the veteran 
raised serious concerns about the veteran's credibility and 
accountability.  Of particular interest, the former friend, 
who appears to have allowed the veteran to live with him and 
his family for several months in 1994, wrote that the veteran 
had fled to another state and had failed to provide child 
support.  The former friend also wrote that the veteran had 
been in arrears of $8,000 in child support owed to his first 
wife.  (The former friend also indicated that the veteran had 
lied about having PTSD in order to obtain VA benefits.  That 
issue, however, is not directly before the Board in this 
appeal.) 

In a January 2000 letter, the veteran volunteered to provide 
postal money order receipts to corroborate his statement that 
he had complied with the state court's child support order 
every month since the issuance of that order.  As noted 
above, there may have been changes in the parties' financial 
status since 1996.  Therefore, on remand, the veteran should 
provide the RO with documentary proof of payment of child 
support payments from February 1996 to the present time.  If 
necessary, the veteran or his attorney may provide either 
postal money order receipts, as volunteered by the veteran, 
or evidence from the appropriate clerk of the state court 
with jurisdiction over the collection of the child support 
payments as to the veteran's compliance with the February 
1996 child support order.

Additionally, on remand, the veteran must provide information 
regarding the allegation that he failed to provide child 
support for the children from his first marriage.  If any 
court has issued any order regarding the substance of that 
allegation, the veteran and his attorney must produce those 
official court documents.

The Board also notes that it previously sought clarification 
regarding the actual birthdate and paternity of one of the 
daughters listed by the veteran, C.L.J.

The veteran and the appellant were married on August [redacted], 
1988.  According to a March 2005 letter from the veteran's 
attorney, the veteran and the appellant had been living 
together at the time that their first child (born on August 
[redacted], 1988) had been conceived.  In June 1994, the parties were 
separated, and in October 1995, a state court issued a 
divorce decree.  

In the past, there has been some uncertainty as to the 
birthdate of one of the children, C.L.J.  The February 1996 
state court child support order listed a birthdate of August 
[redacted], 1988.  

C.L.J.'s birth certificate indicates that she was born on 
August [redacted], 1987, and that her father was actually named 
K.L.H.  

On a March 1994 application for VA benefits (VA Form 21-526), 
the veteran indicated that C.L.J., was born on August [redacted], 
1987.

The October 1995 state court divorce decree indicated that 
C.L.J. was born on May [redacted], 1987.  

Computer-generated documents from the Social Security 
Administration (SSA) list C.L.J.'s birthdate as August [redacted], 
1987. 

On VA Forms 21-686c (Declaration of Status of Dependents) 
filed in March 1995 and December 2002, the veteran indicated 
that C.L.J. was born on August [redacted], 1987.

There also has been some uncertainty as to the birthdate of 
another child, J.R.J.  The February 1996 state court child 
support order indicated that J.R.J. was born on December [redacted], 
1989.

But the October 1995 state court divorce decree indicated 
that J.R.J. was born on December [redacted], 1988.  The remaining 
documents (the computer-generated SSA documents; the 
veteran's March 1994 VA Form 21-526; his March 1995 and 
December 2002 VA Forms 21-686c) list December [redacted], 1988, as 
J.R.J.'s birthdate.

All documents provide the same birthdates for the remaining 
child:  C.D.J., III (born on August [redacted], 1993).  Thus, there 
has not been any uncertainty as to his birthdate.

The veteran's attorney has submitted a copy of a February 
1996 state court child support order that identifies three 
children as having been "born to the parties": C.D.J., III; 
J.R.J.; and C.L.J.  The state court decreed that the veteran 
would pay $618 per month to the appellant (his ex-wife) as 
child support; the state court specified that this amount 
would be garnished from the veteran's VA benefits (or from 
the veteran's SSA benefits if the VA benefits could not be 
garnished for any reason).  (Incidentally, in March 1996, the 
state court informed the appellant that the veteran's VA 
benefits were not subject to garnishment because he had not 
waived military retirement pay.)

Previously, the Board had remanded the case in part for 
clarification of the actual birthdate of C.L.J. and her 
paternity.  In any future decision, the Board will address 
this matter.  However, as the above evidence indicates, there 
is sufficient information for the Board to make a properly 
informed finding as to any such issue (or as to any issue 
involving the proper birthdate of another daughter, J.R.J.).  

In that regard, the Board notes that in order to establish 
relationship as a "child," VA regulations identify an order 
of preference for certain classes of evidence.  38 C.F.R. § 
3.204 (2005).  VA shall require the types of evidence 
indicated in 38 C.F.R. § 3.209 where the claimant's statement 
on its face raises a question of its validity or the 
claimant's statement conflicts with other evidence of record.  
Ibid.  Relationship by birth may be established by any one or 
more of various documents or statements.  This evidence is 
identified and listed by preference as follows:

(a)	A copy or abstract of the public record of 
birth.

(b)	A copy of the church record of baptism.

(c)	Official report from the service department 
as to birth which occurred while the veteran was 
in service.

(d)	Affidavit or a certified statement of the 
physician or midwife in attendance at birth.

(e)	Copy of Bible or other family record 
certified to by a notary public or other officer 
with authority to administer oaths, who should 
state in what year the Bible or other book in 
which the record appears was printed, whether the 
record bears any erasures or other marks of 
alteration, and whether from the appearance of the 
writing he or she believes the entries to have 
been made at the time purported.

(f)	Affidavits or certified statements of two or 
more persons, preferably disinterested, who will 
state their ages, showing the name, date, and 
place of birth of the person whose age or 
relationship is being established, and that to 
their own knowledge such person is the child of 
such parents (naming the parents) and stating the 
source of their knowledge.

(g)	Other evidence which is adequate to establish 
the facts in issue, including census records, 
original baptismal records, hospital records, 
insurance policies, school, employment, 
immigration, or naturalization records.

38 C.F.R. § 3.209 (2005).

Where it is necessary to determine the legitimacy of a child, 
evidence will be required to establish the legality of the 
marriage of the mother of the child to the veteran or to show 
that the child is otherwise legitimate by state laws together 
with evidence of birth.  38 C.F.R. §§ 3.209, 3.210 (2005).  

The Board notes that none of these types of evidence 
specifically contemplate the precedence of statements in a 
court order over the data in a birth certificate.  

At the very least, the significant discrepancies, 
particularly the statements made by the veteran's attorney 
without any proper documentation, raise serious concerns 
about the veteran's credibility and the posture of this case.  
By this remand, the Board hopes to resolve all aspects of 
this case prior to issuing an informed decision.

Finally, depending on the actual birthdate of C.L.J., that 
individual may or may not be over 18 years of age.  The 
definition of the term "child" for VA purposes is an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child.  The "child" must also be someone who:  
(1) is under the age of 18 years; or (2) before reaching the 
age of 18 years became permanently incapable of self support; 
or (3) after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. § 3.57(a) (2005).  On remand, the RO 
should obtain information from the veteran and the appellant 
as to the status of C.L.J., that is, whether she (1) is under 
the age of 18 years; or (2) before reaching the age of 18 
years became permanently incapable of self support; or (3) 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution. 

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Provide the veteran with notice of 
the following documents that had been 
issued to the appellant: the February 
1997 statement of the case, of the June 
1997 supplemental statement of the case, 
or of the appellant's February 1997 
substantive appeal. 

2.  Request that both the appellant and 
the veteran submit updated financial 
information on the appropriate VA forms.

3.  Request that the veteran provide the 
RO with documentary proof of payment of 
child support payments from February 
1996 to the present time.  If necessary, 
the veteran or his attorney may provide 
either postal money order receipts, as 
volunteered by the veteran, or evidence 
from the appropriate clerk of the state 
court with jurisdiction over the 
collection of the child support payments 
as to the veteran's compliance with the 
February 1996 child support order.

4.  Obtain information from the veteran 
and the appellant as to the status of 
C.L.J., that is, whether she (1) is 
under the age of 18 years; or (2) before 
reaching the age of 18 years became 
permanently incapable of self support; 
or (3) after reaching the age of 18 
years and until completion of education 
or training (but not after reaching the 
age of 23 years) is pursuing a course of 
instruction at an approved educational 
institution. 

5.  Thereafter, readjudicate the claim 
for an apportionment or a special 
apportionment of the veteran's VA 
compensation benefits on behalf of the 
veteran's minor children.  If the 
decision remains adverse to either 
party, provide each of them, and their 
representatives, with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
review, as appropriate.

By this remand, the Board expresses no opinion as to the 
ultimate outcome of the case on the merits.  This remand is 
solely for the purpose of obtaining additional information.  
The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The RO must treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. 
§§ 5109B, 7112 (West Supp. 2005)).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

